[sponessaformofexecsevagr001.jpg]
FORM OF EXECUTIVE SEVERANCE AGREEMENT This EXECUTIVE SEVERANCE AGREEMENT is made
and entered into as of October 10, 2018 (the "Effective Date"), by and between
Livent Corporation, a Delaware corporation (hereinafter referred to as the
"Company") and Sara Ponessa (hereinafter referred to as the "Executive") (this
"Agreement"). WHEREAS, the Executive presently serves the Company in a position
of authority and responsibility; and WHEREAS, the Executive and the Company
desire to enter into this Agreement on the terms and conditions set forth
herein. NOW THEREFORE, to assure the Company that it will have the continued
dedication of the Executive and the availability of the Executive's service
notwithstanding the possibility, threat, or occurrence of a Change in Control,
and to induce the Executive to remain in the employ of the Company, and for
other good and valuable consideration, the Company and the Executive agree as
follows: ARTICLE 1 ESTABLISHMENT, TERM, AND PURPOSE This Agreement is effective
from the Effective Date and will continue in effect until October 11, 2019. On
that date, and on each subsequent anniversary thereof, the term of this
Agreement will be extended automatically for one (1) additional year, unless the
Committee delivers written notice six (6) months prior to such date to the
Executive that this Agreement will not be extended. If timely notice not to
extend is given, this Agreement will terminate at the end of the term, or
extended term, then in progress. However, in the event a Change in Control
occurs during the original or any extended temi, this Agreement will remain in
effect for the longer of: (i) twenty-four (24) months beyond the end of the
month in which such Change in Control occurred; and (ii) until all obligations
of the Company hereunder have been fulfilled, and until all benefits required
hereunder have been paid to the Executive. ARTICLE 2 DEFINITIONS Whenever used
in this Agreement, the following terms will have the meanings set forth below
and, when the meaning is intended, the initial letter of the word is
capitalized. Section 2.01. "Affiliate" means a corporation or other entity
controlled by, controlling or under common control with the Company, including,
without limitation, any corporation partnership, joint venture or other entity
during any period in which at least a fifty percent (50%) voting or profits
interest is owned, directly or indirectly, by the Company or any successor to
the Company. #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr002.jpg]
Section 2.02. "Base Salary" means the salary of record paid to the Executive as
annual salary, excluding amounts received under incentive or other bonus plans,
whether or not deferred. Section 2.03. "Beneficiary" means the persons or
entities designated or deemed designated by the Executive pursuant to Section
10.02 herein. Section 2.04. "Board" means the Board of Directors of the Company.
Section 2.05. "Cause" means: (a) the Executive's Willful and continued failure
to substantially perfoim the Executive's employment duties in any material
respect (other than any such failure resulting from physical or mental
incapacity or occurring after issuance by the Executive of a Notice of
Termination for Good Reason), after a written demand for substantial performance
is delivered to the Executive that specifically identifies the manner in which
the Company believes the Executive has failed to perfatill the Executive's
duties, and after the Executive has failed to resume substantial performance of
the Executive's duties on a continuous basis within thirty (30) calendar days of
receiving such demand; (b) the Executive's Willful and deliberate conduct (other
than conduct covered under (a) above) which is materially injurious to the
Company or an Affiliate; or (c) the Executive's having been convicted of, or
pleading guilty or nobo contendere to, a felony under federal or state law on or
prior to a Change in Control. Section 2.06. "Change in Control" means the
happening of any of the following events: (a) An acquisition by any Person of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of twenty percent (20%) or more of either (i) the then outstanding
shares of common stock of the Company (the "Outstanding Company Common Stock")
or (ii) the combined voting power of the then outstanding voting securities of
the Company entitled to vote generally in the election of directors (the
"Outstanding Company Voting Securities"); excluding, however, the following: (A)
any acquisition directly from the Company, other than an acquisition by virtue
of the exercise of a conversion privilege unless the security being so converted
was itself acquired directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any entity controlled by the Company,
or (D) any acquisition pursuant to a transaction which complies with Subsections
(i), (ii) and (iii) of Subsection (c) of this Section 2.06; (b) A change in the
composition of the Board such that the individuals who, as of the Effective
Date, constitute the Board (such Board will be hereinafter referred to as the
"Incumbent Board") cease for any reason to constitute at least a majority of the
Board; provided, however, for purposes of this Section 2.06, that any individual
who becomes a member of the Board subsequent to the Effective Date, whose
election, or 2 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr003.jpg]
nomination for election by the Company's stockholders, was approved by a vote of
at least a majority of those individuals who are members of the Board and who
were also members of the Incumbent Board (or deemed to be such pursuant to this
proviso) will be considered as though such individual were a member of the
Incumbent Board; but, provided further, that any such individual whose initial
assumption of office occurs as a result of either an actual or threatened
election contest (as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board will not
be so considered as a member of the Incumbent Board; (c) Consummation of a
reorganization, merger or consolidation, sale or other disposition of all or
substantially all of the assets of the Company, or acquisition by the Company of
the assets or stock of another entity ("Corporate Transaction"); excluding,
however, such a Corporate Transaction pursuant to which (i) all or substantially
all of the individuals and entities who are the beneficial owners, respectively,
of the Outstanding Company Common Stock and Outstanding Company Voting
Securities immediately prior to such Corporate Transaction will beneficially
own, directly or indirectly, more than sixty percent (60%) of, respectively, the
outstanding shares of common stock, and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Corporate
Transaction (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Corporate
Transaction, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, as the case may be, (ii) no Person (other than the Company,
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Corporate Transaction) will beneficially own, directly or
indirectly, twenty percent (20%) or more of, respectively, the outstanding
shares of common stock of the corporation resulting from such Corporate
Transaction or the combined voting power of the outstanding voting securities of
such corporation entitled to vote generally in the election of directors except
to the extent that such ownership existed prior to the Corporate Transaction,
and (iii) individuals who were members of the Incumbent Board will constitute at
least a majority of the members of the board of directors of the corporation
resulting from such Corporate Transaction; or (d) The approval by the
stockholders of the Company of a complete liquidation or dissolution of the
Company. For the avoidance of doubt, the Distribution (as defined in the
Employee Matters Agreement) shall not constitute a Change in Control. Section
2.07. "Code" means the Internal Revenue Code of 1986, as amended from time to
time, and any successor thereto. 3 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr004.jpg]
Section 2.08. "Committee" means the Compensation and Organization Committee of
the Board or any other committee of the Board appointed to perform the functions
of the Compensation and Organization Committee. Section 2.09. "Company" means
Livent Corporation, a Delaware corporation, or any successor thereto as provided
in Article 9 herein. Section 2.10. "Date of Separation from Service" means the
date on which a Qualifying Termination occurs. Section 2.11. "Disability" means
complete and permanent inability by reason of illness or accident to perfonn the
duties of the occupation at which the Executive was employed when such
disability commenced. Section 2.12. "Employee Matters Agreement" means the
Employee Matters Agreement, by and between FMC Corporation, a Delaware
corporation, and the Company, dated as of October 15, 2018, as such agreement
may be amended from time to time. Section 2.13. "Exchange Act" means the
Securities Exchange Act of 1934, as amended from time to time, and any successor
thereto. Section 2.14. "Good Reason" means, without the Executive's express
written consent, the occurrence of any one or more of the following: (a) The
assignment of the Executive to duties materially inconsistent with the
Executive's authorities, duties, responsibilities and status (including, without
limitation, offices, titles and reporting requirements) as an employee of the
Company (including, without limitation, any material change in duties or status
as a result of the stock of the Company ceasing to be publicly traded or of the
Company becoming a subsidiary of another entity), or a reduction or alteration
in the nature or status of the Executive's authorities, duties, or
responsibilities from the greatest of those in effect (i) immediately preceding
the Company's entry into any definitive agreement to conduct the Change in
Control, or (ii) immediately preceding the Change in Control; (b) The Company's
requiring the Executive to be based at a location which is at least fifty (50)
miles further from the Executive's then current primary residence than such
residence is from the office where the Executive is located at the time of the
Change in Control, except for required travel on the Company's business to an
extent substantially consistent with the Executive's business obligations; (c) A
reduction by the Company in the Executive's Base Salary; (d) A material
reduction in the Executive's level of participation in any of the Company's
short- and/or long-term incentive compensation plans, or employee benefit or
retirement plans, policies, practices, or arrangements in which the Executive
participates from the greatest of the levels in place: (i) immediately preceding
the Company's entry 4 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr005.jpg]
into any definitive agreement to conduct the Change in Control, or (ii)
immediately preceding the Change in Control; (e) The failure of the Company to
obtain a satisfactory agreement from any successor to the Company to assume and
agree to perform this Agreement, as contemplated in Article 9 herein. provided
that any such event shall constitute Good Reason only if Executive notifies the
Company in writing of such event within 90 days following the initial occurrence
thereof, the Company fails to cure such event within 30 days after receipt from
Executive of written notice thereof, and the Executive resigns from the
Executive's employment within two years following the initial occurrence of such
event. The existence of Good Reason will not be affected by the Executive's
temporary incapacity due to physical or mental illness not constituting a
Disability. Section 2.15. "Notice of Termination" means a written notice which
indicates the specific termination provision in this Agreement relied upon, and
sets forth in reasonable detail the facts and circumstances claimed to provide a
basis for tettnination of the Executive's employment under the provision so
indicated. Section 2.16. "Person" has the meaning ascribed to such term in
Section 3(a)(9) of the Exchange Act and used in Sections 13(d) and 14(d)
thereof, including a "group" as provided in Section 13(d). Section 2.17.
"Qualifying Termination" means any of the events described in Section 3.02
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder. Section 2.18. "Separation from Service" means the Executive's
termination of employment with the Company, its Affiliates and with each member
of the controlled group (within the meaning of Sections 414(b) or (c) of the
Code) of which the Company is a member. The Executive will not be treated as
having a Separation from Service during any period the Executive's employment
relationship continues, such as a result of a leave of absence, and whether a
Separation from Service has occurred shall be determined by the Committee (on a
basis consistent with rules under Section 409A) after consideration of all the
facts and circumstances, including whether either no further services are to be
performed or there is a reasonably anticipated permanent and substantial
decrease (e.g., 80% or more) in the level of services to be performed (and the
related amount of compensation to be received for such services) below the level
of services previously performed (and compensation previously received). Section
2.19. "Severance Benefits" means the payment of severance compensation as
provided in Section 3.03 herein. Section 2.20. "Willful" means any act or
omission by the Executive that was in good faith and with a reasonable belief
that the action or omission was in the best interests of the Company or its
Affiliates. Any act or omission based upon authority 5 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr006.jpg]
given pursuant to a duly adopted Board resolution, or, upon the instructions of
any senior officer of the Company, or based upon the advice of counsel for the
Company will be conclusively presumed to be taken or omitted by the Executive in
good faith and in the best interests of the Company and/or its Affiliates.
ARTICLE 3 SEVERANCE BENEFITS Section 3.01. Right to Severance Benefits. The
Executive will be entitled to receive the Severance Benefits from the Company if
a Qualifying Termination occurs on or after a Change in Control and before the
end of the twenty-fourth (24th) calendar month following the end of the month in
which the Change in Control occurs. The Executive will not be entitled to
receive Severance Benefits if the Executive's employment is terminated (i) for
Cause, (ii) due to a voluntary termination without Good Reason, or (iii) due to
death or Disability. Section 3.02. Qualib)ing Termination. A Qualifying
Termination shall occur if: (a) The Executive incurs a Separation from Service
because of an involuntary termination of the Executive's employment by the
Company for reasons other than Cause, Disability or death; or (b) The Executive
incurs a Separation from Service because of a voluntary termination by the
Executive for Good Reason pursuant to a Notice of Termination delivered to the
Company by the Executive. Section 3.03. Description of Severance Benefits. In
the event the Executive becomes entitled to receive Severance Benefits, as
provided in Sections 3.01 and 3.02 herein, the Company will pay to the Executive
(or in the event of the Executive's death, the Executive's Beneficiary) and
provide the Executive with the following at the time or times provided in
Section 4.01 herein: (a) An amount equal to two times the highest rate of the
Executive's annualized Base Salary in effect at any time up to and including the
Date of Separation from Service. (b) An amount equal to two times the
Executive's highest annualized target Management Incentive Award granted under
the Livent Corporation Incentive Compensation and Stock Plan for any plan year
up to and including the plan year in which the Executive's Date of Separation
from Service occurs. (c) An amount equal to the Executive's unpaid Base Salary,
and unused and accrued vacation pay, earned or accrued through the Date of
Separation from Service. (d) Any Management Incentive Award otherwise payable
(but for Executive's separation) for the plan year in which the Executive's Date
of Separation from Service occurred, prorated through the Date of Separation
from Service. 6 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr007.jpg]
(e) A continuation of the Company's welfare benefits of life and accidental
death and dismemberment, and disability insurance coverage for two full years
after the Date of Separation from Service. These benefits will be provided to
the Executive (and to the Executive's covered spouse and dependents) at the same
premium cost, and at the same coverage level, as in effect as of the date of the
Change in Control. The continuation of these welfare benefits will be
discontinued prior to the end of the two year period if the Executive has
available substantially similar benefits at a comparable cost from a subsequent
employer, as determined by the Committee. (f) For a period of two full years
following the Date of Separation from Service, the Company shall provide medical
insurance for the Executive (and the Executive's covered spouse and dependents)
at the same premium cost, and at the same coverage level, as in effect as of the
date of the Change in Control. The continuation of this medical insurance will
be discontinued prior to the end of the two year period if the Executive has
available substantially similar medical insurance at a comparable cost from a
subsequent employer, as determined by the Committee. The date that medical
benefits provided in this paragraph cease to be provided under this paragraph
will be the date of the Executive's qualifying event for continuation coverage
purposes under Code Section 4980B(f)(3)(B). Awards granted under the Livent
Corporation Incentive Compensation and Stock Plan, and other incentive
arrangements adopted by the Company will be treated pursuant to the temis of the
applicable plan. The aggregate benefits accrued by the Executive as of the Date
of Separation from Service under any savings or retirement plans sponsored by
the Company from time to time will be distributed pursuant to the terms of the
applicable plan. Section 3.04. Termination for Disability. If the Executive's
employment is terminated due to Disability, the Executive will receive the
Executive's Base Salary through the Date of Separation from Service, and the
Executive's benefits will be determined in accordance with the Company's
disability, retirement, survivor's benefits, insurance and other applicable
plans and programs then in effect. If the Executive's employment is terminated
due to Disability, the Executive will not be entitled to the Severance Benefits
described in Section 3.03. Section 3.05. Termination upon Death. If the
Executive's employment is teiminated due to death, the Executive's benefits will
be determined in accordance with the Company's retirement, survivor's benefits,
insurance and other applicable programs of the Company then in effect. If the
Executive's employment is terminated due to death, neither the Executive's
estate nor the Executive's Beneficiary will be entitled to the Severance
Benefits described in Section 3.03. Section 3.06. Termination for Cause, or
Other Than for Good Reason. Following a Change in Control of the Company, if the
Executive's employment is terminated either: (a) by the Company for Cause; or
(b) by the Executive (other than for Good Reason), the Company will pay the
Executive an amount equal to the Executive's 7 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr008.jpg]
Base Salary and accrued vacation through the Date of Separation from Service, at
the rate then in effect, plus all other amounts to which the Executive is
entitled under any plans of the Company, at the time such payments are due and
the Company will have no further obligations to the Executive under this
Agreement. Section 3.07. Notice of Termination. Any tei nination of employment
by the Company or by the Executive for Good Reason will be communicated by a
Notice of Termination. ARTICLE 4 FORM AND TIMING OF SEVERANCE BENEFITS Section
4.01. Form and Timing. Subject to Section 4.02: (a) the amounts payable under
Sections 3.03(a), (b) and (c) will be paid in a lump sum on the 61' day
following the Termination Date (or, if such 61' day is not a business day, the
next business day immediately following such 61' day); (b) the amount payable
under Section 3.03(d) will be paid in a lump sum at the same time that
Management Incentive Awards are paid to employees generally for the year in
which the Executive's Separation from Service occurs, but in no event later than
21/2 months following the end of the year in which the Executive's Separation
from Service occurs; and (c) the benefits due under Sections 3.03(e) and 3.03(f)
will continue uninterrupted following the Executive's Separation from Service
(but will be discontinued if the requirements of Section 4.02 are not timely
satisfied). Section 4.02. Release. All rights, payments and benefits due to the
Executive under Section 3.03 (other than Section 3.03(c)) shall be conditioned
on the Executive's execution of a general release of claims against the Company
and its affiliates in a form reasonably prescribed by the Company and on that
release becoming irrevocable within 60 days following the Termination Date.
ARTICLE 5 TAXES AND TAX COMPLIANCE Section 5.01. Withholding of Taxes. The
Company will be entitled to withhold from any amounts payable under this
Agreement all taxes as it may believe are reasonably required to be withheld
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes). Section 5.02. Section 409A Compliance. This
Agreement shall be interpreted to avoid any penalty sanctions under Section 409A
of the Code. If any payment or benefit cannot be provided or made at the time
specified herein without incurring sanctions under Section 409A of the Code,
then such benefit or payment shall be provided in full at the earliest time
thereafter when such sanctions will not be imposed. All payments to be 8
#91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr009.jpg]
made upon a termination of employment under this Agreement will be made upon a
"separation from service" under Section 409A of the Code. For purposes of
Section 409A of the Code, each payment made under this Agreement shall be
treated as a separate payment. In no event may the Executive, directly or
indirectly, designate the calendar year of payment. Notwithstanding any other
provision of this Agreement to the contrary, any payment that constitutes the
deferral of compensation (within the meaning of Treas. Reg. § 1.409A-1(b)) that
is otherwise required to be made to the Executive prior to the day after the
date that is six months from the Date of Separation from Service shall be
accumulated, deferred and paid in a lump sum to the Executive (with interest on
the amount deferred from the Date of Separation from Service until the day prior
to the actual payment at the federal short-term rate on the Date of Separation
from Service) on the day after the date that is six months from the Date of
Separation from Service; provided, however, if Executive dies prior to the
expiration of such six month period, payment to the Executive's Beneficiary
shall be made as soon as practicable following the Executive's death. Any
reimbursements or in-kind benefits that constitute a deferral of compensation
(within the meaning of Treas. Reg. § 1.409A-1(b)) will be provided subject to
the requirements of Treas. Reg. §§ 1.409A-3(i)(1)(iv)(A)(3), (4) and (5).
Section 5.03. Parachute Payments. (a) Notwithstanding anything to the contrary
in this Agreement or otherwise, in the event that any payment or benefit
received or to be received by the Executive in connection with a Change in
Control or the Executive's Separation from Service (whether pursuant to the
terms of this Agreement or any other plan, policy, arrangement or agreement
maintained or entered into by the Company (or any of its Affiliates or
successors) or any Person whose actions result in a Change in Control (or any
Person affiliated with such Person)) (all such payments and benefits, the
"Parachute Payments") would be subject (in whole or in part) to an excise tax
under Section 4999 of the Code (the "Excise Tax"), then the Parachute Payments
shall either be (i) reduced (but not below zero) so that the present value of
the Parachute Payments is one dollar less than three times the Executive's "base
amount" (as defined in Section 280G(b)(3) of the Code) so that no portion of the
Parachute Payments shall be subject to the Excise Tax or (ii) paid in full,
whichever produces the better net after-tax position to the Executive (taking
into account the Excise Tax and any other applicable taxes). (b) The reduction
of the Parachute Payments contemplated in Section 5.03(a) above shall be
implemented by determining the Parachute Payment Ratio (as defined below), as
determined in good faith by the Company (or its successor), for each Parachute
Payment and then reducing the Parachute Payments in order beginning with the
Parachute Payment with the highest Parachute Payment Ratio. For Parachute
Payments with the same Parachute Payment Ratio, such Parachute Payments shall be
reduced based on the time of payment of such Parachute Payments, with amounts
having later payment dates being reduced first. For Parachute Payments with the
same Parachute Payment Ratio and the same time of payment, such Parachute
Payments shall be reduced on a pro rata basis (but not below zero) prior to
reducing Parachute Payments with a lower Parachute Payment Ratio. For purposes
hereof, the teini "Parachute Payment Ratio" shall mean a fraction, (i) the
numerator of which is the value of the applicable 9 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr010.jpg]
Parachute Payment (as calculated for purposes of Section 280G of the Code), and
(ii) the denominator of which is the intrinsic (i.e., economic) value of such
Parachute Payment. ARTICLE 6 THE COMPANY'S PAYMENT OBLIGATION The Company's
obligation to make the payments and the arrangements provided for herein will be
absolute and unconditional, and will not be affected by any circumstances,
including, without limitation, any offset, counterclaim, recoupment, defense, or
other right which the Company may have against the Executive or anyone else. All
amounts payable by the Company hereunder will be paid without notice or demand.
Each and every payment made hereunder by the Company will be final, and the
Company will not seek to recover all or any part of such payment from the
Executive or from whomsoever may be entitled thereto, for any reasons
whatsoever. The Executive will not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and the obtaining of any such other employment will in no event
effect any reduction of the Company's obligations to make the payments and
arrangements required to be made under this Agreement, except to the extent
provided in Sections 3.03(e) and (f) herein. Notwithstanding anything in this
Agreement to the contrary, if Severance Benefits are paid under this Agreement,
no severance benefits under any program of the Company, other than benefits
described in this Agreement, will be paid to the Executive. ARTICLE 7 FEES AND
EXPENSES To the extent pettnitted by law, the Company will pay as incurred
(within ten (10) days following receipt of an invoice from the Executive) all
legal fees, costs of litigation, prejudgment interest, and other expenses
incurred in good faith by the Executive as a result of the Company's refusal to
provide the Severance Benefits to which the Executive becomes entitled under
this Agreement, or as a result of the Company's contesting the validity,
enforceability, or interpretation of this Agreement, or as a result of any
conflict between the parties pertaining to this Agreement; provided, however,
that the Company will reimburse the Executive only for such expenses arising out
of litigation commenced within three (3) years following the Executive's
Separation from Service. Notwithstanding any other provision in this Article 7,
the Company will reimburse the Executive only for expenses incurred prior to the
end of the fifth (5th) year following the Executive's Separation from Service.
ARTICLE 8 OUTPLACEMENT ASSISTANCE Following a Qualifying Termination (as
described in Section 3.02 herein), the Executive will be reimbursed by the
Company for the costs of all reasonable outplacement services obtained by the
Executive within the two (2) year period after the 10 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr011.jpg]
Date of Separation from Service; provided, however, that reimbursements must be
made by the end of the third year following the Date of Separation from Service
and the total reimbursement for such outplacement services will be limited to an
amount equal to fifteen percent (15%) of the Executive's Base Salary as of the
Date of Separation from Service. ARTICLE 9 SUCCESSORS AND ASSIGNMENT Section
9.01. Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company's obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place. Section 9.02. Assignment by the Executive. This Agreement will
inure to the benefit of and be enforceable by the Executive's personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees, and legatees. If the Executive dies while any amount would still be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, will be paid in accordance with the
terms of this Agreement to the Executive's Beneficiary. If the Executive has not
named a Beneficiary, then such amounts will be paid to the Executive's devisee,
legatee, or other designee, or if there is no such designee, to the Executive's
estate, and such designee, or the Executive's estate will be treated as the
Beneficiary hereunder. ARTICLE 10 MISCELLANEOUS Section 10.01. Employment
Status. Except as may be provided under any other agreement between the
Executive and the Company, the employment of the Executive by the Company is "at
will," and may be terminated by either the Executive or the Company at any time,
subject to applicable law. Section 10.02. Beneficiaries. The Executive may
designate one or more persons or entities as the primary and/or contingent
Beneficiaries of any Severance Benefits owing to the Executive under this
Agreement. Such designation must be in the form of a signed writing acceptable
to the Committee. The Executive may make or change such designations at any
time. Section 10.03. Severability. In the event any provision of this Agreement
will be held illegal or invalid for any reason, the illegality or invalidity
will not affect the remaining parts of the Agreement, and the Agreement will be
construed and enforced as if the illegal or invalid provision had not been
included. Further, the captions of this Agreement are not part of the provisions
hereof and will have no force and effect. 11 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr012.jpg]
Section 10.04. Modification. No provision of this Agreement may be modified,
waived, or discharged unless such modification, waiver, or discharge is agreed
to in writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties' legal representatives and successors.
Section 10.05. Applicable Law. To the extent not preempted by the laws of the
United States, the laws of the state of Delaware will be the controlling law in
all matters relating to this Agreement. Section 10.06. Indemnification. To the
full extent permitted by law, the Company will, both during and after the period
of the Executive's employment, indemnify the Executive (including by advancing
the Executive expenses) for any judgments, fines, amounts paid in settlement and
reasonable expenses, including any attorneys' fees, incurred by the Executive in
connection with the defense of any lawsuit or other claim to which the Executive
is made a party by reason of being (or having been) an officer, director or
employee of the Company or any of its subsidiaries. The Executive will be
covered by director and officer liability insurance to the maximum extent that
that insurance covers any officer or director (or former officer or director) of
the Company. [Signature Page Follows] 12 #91130319v6



--------------------------------------------------------------------------------



 
[sponessaformofexecsevagr013.jpg]
IN WITNESS WHEREOF, the parties have executed this Agreement on this 10 day of
October 2018. LIVENT CORPORATION IVE By: t Name: Kathleen Weslock Date: 11/1 I
9. Title: Chief Human Resources Officer Date: [Signature Page to Executive
Severance Agreement] #91130319v6



--------------------------------------------------------------------------------



 